Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11, and 14-17 are allowable. The restriction requirement between the groups, as set forth in the Office action mailed on 07/03/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/03/2019 is partially withdrawn.  Claims 2-3, directed to a wind turbine surface mounted device and the material of that device; claims 4-11, directed to a wind turbine surface mounted device structure, shape and placement along the blade; and claims 14-17, directed to a wind turbine surface mounted device with double side adhesive tape are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 18, directed to a flow guide device and claims 19-24 & 30 are withdrawn from consideration and are canceled below because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jerald L. Meyer on November 5, 2021.

The application has been amended as follows: 
Claims 18-24 and 30 are cancelled. 6Application No. 15/500,277Attorney Docket No. 35061 U Art Unit 3745 Response to Office Action mailed April 21, 2021  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Jensen does not teach placing double-sided tape on the surrounding edge of the cavity that is then filled with adhesive (i.e. epoxy resin type).
WO 2012/019655 (Nielsen), teaches a rotor blade element and method for improving the efficiency of a wind turbine rotor blade. The rotor blade element (see fig. 8) is adapted for mounting on a wind turbine rotor blade by double-sided adhesive tape. Alternatively, it can be prepared for and be mounted on the rotor blade by glue or a combination of glue and double-sided adhesive tape.
Nielsen does not teach to form an inner cavity using double sided tape to the external edge of the rotor blade element and that cavity is within circumferential boundary and completely enclosed that is then filled with a glue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745